TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-04-00188-CR


Patricia E. Nations, Appellant

v.


The State of Texas, Appellee






FROM THE COUNTY COURT OF MCCULLOCH COUNTY

NO. 9481, HONORABLE RANDY YOUNG, JUDGE PRESIDING



O R D E R
PER CURIAM
On March 4, 2003, a jury found appellant Patricia E. Nations guilty of driving while
her license was suspended and assessed punishment at 180 days in jail and a $500 fine.  See Tex.
Transp. Code Ann. § 521.457 (West Supp. 2004-05).  On the jury's recommendation, the trial court
suspended imposition of sentence and placed appellant on probation.
Appellant was represented at trial by Mr. Kirby J. Roberts, who appears to have been
retained.  Roberts filed a written notice of appeal on March 4, 2003, but notice was not sent to this
Court.  See Tex. R. App. P. 25.2(e).  On April 3, 2003, a new attorney, Mr. Laird Palmer, filed a
motion for new trial on appellant's behalf.  The clerk's record was received by this Court on
November 23, 2004.  The reporter's record has not been received, and we are advised by the reporter
that no request or payment has been made.
The county court shall conduct a hearing to determine whether appellant desires to
prosecute this appeal and if so, the name of her counsel and whether counsel has abandoned the
appeal.  Tex. R. App. P. 37.3(a)(2).  The court shall make appropriate findings and
recommendations.  The court shall also prepare and file a certification of the defendant's right of
appeal.  See Tex. R. App. P. 25.2(d).  A record from this hearing, including copies of all findings and
orders and a transcription of the court reporter's notes, shall be forwarded to the Clerk of this Court
for filing as a supplemental record no later than January 14, 2005.
It is ordered this 10th day of December 2004.

Before Justices Kidd, Patterson and Puryear
Do Not Publish